MEMORANDUM **
James O’Leary appeals pro se the district court’s judgment dismissing without prejudice for lack of subject matter jurisdiction his action against the City of Highland alleging that the City of Highland engaged in “un-American, illegal and overt acts.” We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Sommatino v. United States, 255 F.3d 704, 707 (9th Cir.2001). We affirm.
The district court properly dismissed O’Leary’s action for lack of subject matter jurisdiction. Subject matter jurisdiction over O’Leary’s suit cannot be based on complete diversity, see 28 U.S.C. § 1332(a); Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 136 L.Ed.2d 437 (1996), or a federal question, see 28 U.S.C. § 1331; Republican Party of Guam v. Gutierrez, 277 F.3d 1086, 1089-90 (9th Cir. 2002).
Accordingly, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.